








Exhibit 10.1

CONSENT AND OMNIBUS AMENDMENT TO SECURED TERM NOTES

This Consent and Omnibus Amendment to Secured Term Notes (this “Amendment”) is
made as of March 19, 2015, by and between Implant Sciences Corporation, a
Massachusetts corporation (“Company”), C Acquisition Corp., a Delaware
corporation (“C Acquisition”), Accurel Systems International Corporation, a
California corporation (“Accurel”), IMX Acquisition Corp., a Delaware
corporation (“IMX” and together with C Acquisition and Accurel, each a
“Guarantor” and collectively, “Guarantors”), each of the entities party to this
Agreement as investors (collectively, the “Investors” and each, individually, an
“Investor”) and BAM Administrative Services LLC, a Delaware limited liability
company, as agent for the Investors (the “Agent” and together with the
Investors, the “Creditor Parties” and each, a “Creditor Party”).




BACKGROUND

A.

Reference is made to (i) that certain Note Purchase Agreement dated as of March
19, 2014  by and amongst the Company, the Investors and the Agent (as amended,
modified or supplemented, the “Purchase Agreement”); (ii) that certain Secured
Term Note, issued March 19, 2014 by the Company to BRe WNIC 2013 LTC Primary in
the original principal amount of $10,447,724 (as amended and restated, the “BRe
WNIC Primary   Note”), (iii) that certain Secured Term Note, issued March  19,
20014  by the Company to BRe WNIC 2013 LTC SUB in the original principal amount
of $512,144 (as amended, modified or supplemented, the “BRe WNIC Sub Note”),
(iv) that certain Secured Term Note, issued March 19, 2014 by the Company to BRe
BCLIC Primary in the original principal amount of $8,757,883 (as amended,
modified or supplemented, the “BRe BCLIC Primary Note”), (v) that certain
Secured Term Note, issued March 19, 2014 by the Company to BRe BCLIC Sub in the
original principal amount of $282,249 (as amended, modified or supplemented, the
“BRe BCLIC Sub Note”), the BRe WNIC Primary Note together with the , the BRe
WNIC Sub Note, the BRe BCLIC Primary Note and the BRe BCLIC Sub Note, the
“Notes” and each, a “Note” ).

B.

Reference is also made to that certain Intercreditor Agreement, dated as of
March 19, 2014  by and between the First Lien Agent (as defined therein) for
itself and on behalf of the First Lien Creditors (as defined therein) and the
Second Lien Creditor (as defined therein) and acknowledged by  the Borrowers (as
defined therein) and the other Obligors (as defined therein)  as amended,
modified, supplemented or restated from time to time, being herein called the
“Intercreditor Agreement”), pursuant to which the respective priorities and
other related intercreditor matters as between the First Lien Agent, the First
Lien Creditors, the Second Lien Creditor and acknowledged by the Borrowers and
the other Obligors were addressed.  

C.

The Company has requested that Investors modify certain terms and conditions in
the Notes to extend the maturity date and increase the interest rates on each of
the Notes, and Investors are willing to do so on the terms and conditions
hereafter set forth.














--------------------------------------------------------------------------------

2







D.

All capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Purchase Agreement.

NOW, THEREFORE, with the foregoing Background incorporated by reference and made
a part hereof and intending to be legally bound, the parties agree as follows:

Consent to Amendment to First Lien Documents; Financial Covenant Limited Waiver.

1.

(a)

Second Lien Creditor  hereby consents to the consummation of the transactions
described herein in the form provided to Second Lien Creditor on or prior to the
date hereof, including, without limitation, (i) the extension of the maturity
dates of each of the Notes and (ii) the increase of interest rate of each of the
Notes provided, that, the Notes shall be subject at all times to the
Intercreditor Agreement and to the extent of any conflict between any Note  and
the Intercreditor Agreement, the Intercreditor Agreement shall control in all
respects as between First Lien Creditors and Second Lien Creditor, First Lien
Agent, Borrowers and the Obligors.



(b)

The Agent, for itself and on behalf of the Investors, hereby agrees that
notwithstanding any term in the agreement or of the Notes  issued or to be
issued pursuant to the Purchase Agreement (i) the financial covenants contained
in Section 3.29(a), 3.30, 3.32, and 3.33 of the Purchase Agreement shall not be
tested from the date March 19, 2014 through March 31, 2017 and (ii) any failure
to comply with such covenants during such period shall not be deemed to be a
breach of the Purchase Agreement or cause or result in any default or Event of
default under the Notes.




Amendments to the Notes.  




2.

The definition of “Maturity Date” in each of the Notes is hereby extended from
“March 31, 2015” to “March 30, 2016”; provided, that, in the event that the
Second Lien Creditor shall extend the maturity date on all obligations owing to
such Second Lien Creditor by the Company and/or the Guarantors to a date past
March 31, 2016 (an “Extended Second Lien Maturity Date”), the “Maturity Date” as
defined in each of the Notes shall automatically be extended to such business
day as is immediately prior to such Extended Second Lien Maturity Date,
provided, further, that, in no event shall the “Maturity Date” as defined in
each of the Notes be extended past March 31, 2017.





--------------------------------------------------------------------------------

3







3.

The first sentence of Section 1.2 of each Note is hereby deleted in its entirety
and the following two new sentences are inserted in lieu thereof in each Note:

“Interest on the original principal amount of this Note shall accrue at the
Applicable Rate (as defined below) and shall be payable, in arrears, on the last
day of each calendar quarter, commencing on June 30, 2014.  “Applicable Rate”
shall mean (i) for the period commencing on the date hereof through March 31,
2015, fifteen percent (15%) per annum and (ii) for the period commencing on
April 1, 2015 and continuing thereafter, sixteen percent (16%) per annum.  

4.

Representations and Warranties.  The Company and each Guarantor represents and
warrants to the Creditor Parties that:

(a)

All representations and warranties made to the Creditor Parties under the
Purchase Agreement, the Notes and the other Transaction Documents (as defined in
the Purchase Agreement) (collectively, the “Documents”) are true and correct as
to the date hereof unless they specifically relate to an earlier date in which
case they shall be true and correct as of such date.

(b)

The Company hereby covenants and agrees that promptly upon the request of Agent
it shall issue amended and restated Notes reflecting the amendments to such
Notes as described in Sections 2 and 3 above.

(c)

The Company and each Guarantor has the requisite corporate power and authority
to enter into and perform this Amendment, in accordance with the terms hereof.
 The execution, delivery and performance of this Amendment by Company and each
Guarantor and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary  corporate
action, and no further consent or authorization of Company, any Guarantor or
their respective manager or any other third party is required.  When executed
and delivered by the Company and each Guarantor, this Amendment shall constitute
a valid and binding obligation of the Company and each such Guarantor,
enforceable against the Company and each Guarantor, as applicable, in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.





--------------------------------------------------------------------------------

4







(d)

The execution and delivery of this Amendment the Company and each Guarantor, and
the performance of its respective obligations hereunder and thereunder, do not
and will not (i) violate or conflict with any provision of the Company’s or any
Guarantor’s certificate of incorporation, each as may be amended from time to
time, (ii) conflict with, or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company and/or any Guarantor is
a party or by which the Company’s and/or any Guarantor’s properties or assets
are bound, (iii) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company and/or any
Guarantor or by which any property or asset of the Company and/or any Guarantor
are bound or affected, or (iv) create or impose a lien, mortgage, security
interest, charge or encumbrance of any nature on any property or asset of the
Company and/or any Guarantor under any agreement or any commitment to which the
Company and/or any Guarantor is a party or by which the  Company and/or any
Guarantor is bound or by which any of its properties or assets are bound,
except, in all cases, for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect (other than violations pursuant to
clauses (i) or (iii) (with respect to federal and state securities laws)).
Neither the Company nor any Guarantor is required under federal, state, foreign
or local law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, in order for it to execute, deliver or perform any of its obligations
under this Amendment in accordance with the terms hereof (other than any filings
to perfect liens or security interests granted to any Creditor Party pursuant to
the Documents).

(e)

There is no action, suit, claim, investigation, arbitration, alternate dispute
resolution proceeding or other proceeding pending or, to the knowledge of
Company and/or any Guarantor, threatened against the Company and/or any
Guarantor which questions the validity of this Amendment or any of the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto.

5.

Effectiveness Conditions.  This Amendment shall be effective as of the date set
forth in the preamble hereto upon completion of the following conditions
precedent (all documents to be in form and substance satisfactory to Investor
and Investor’s counsel); and

(a)

due execution of this Amendment by each party hereto and delivery of same by the
Company and each Guarantor to the Agent; and

(b)

due execution and delivery by the Company and each Guarantor of all other
agreements, instruments and documents requested by the Investors to effectuate
and implement the terms hereof and the Documents.





--------------------------------------------------------------------------------

5







6.

Expenses.  Company shall pay any and all costs, fees and expenses of Investors
(including without limitation, reasonable attorneys’ fees) in connection with
this Amendment and the transactions contemplated hereby.  The Company shall pay
such amounts upon execution of this Amendment.

7.

No Waiver.  Other than as described in Section 1 above, the Creditor Parties
reserve all of their respective rights and remedies arising with respect to any
and all Events of Default under the Documents that may be in existence on the
date hereof, regardless of whether such Events of Default have been identified,
or may occur in the future.  No Creditor Party has modified, is waiving or has
agreed to forbear in the exercise of, any of its present or future rights and
remedies.  No action taken or claimed to be taken by any Creditor Party will
constitute such a waiver, modification or agreement to forbear.  This Amendment
does not obligate any Creditor Party to agree to any other modification of the
Documents nor does it constitute a course of conduct or dealing on behalf of any
Creditor Party or a waiver of any other rights or remedies of any Creditor Party
except as and only to the extent expressly set forth herein.  No omission or
delay by any Creditor Party in exercising any right or power under the
Documents, this Amendment or any related instruments, agreements or documents
will impair such right or power or be construed to be a waiver of any Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or power will not preclude other or further exercise thereof or the
exercise of any other right, and no waiver will be valid unless in writing and
then only to the extent specified.

8.

Ratification of Documents.  Except as expressly set forth herein, all of the
terms and conditions of the Purchase Agreement and the other Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect.  All references to any of the Documents shall mean the applicable
Document as modified by this Amendment and all references to the Note or Notes
in any of the Documents shall mean, collectively, the Notes as modified herein.

9.

Collateral.  The  Company and each Guarantor hereby each confirms and agrees
that all security interests and liens granted to Investors pursuant to the
Documents, to the extent party thereto, continue in full force and effect and
shall continue to secure the Obligations (as defined in the Security Agreement),
including all liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing, under the Notes, as modified
hereby, and any other instruments, agreements or other documents executed and/or
delivered in connection herewith or therewith, in each case, whether now or
hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Creditor Parties as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.





--------------------------------------------------------------------------------

6







10.

Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY OF
THE CONFLICTS OF LAW PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF THE
SUBSTANTIVE LAW OF ANOTHER JURISDICTION.  THIS AMENDMENT SHALL NOT BE
INTERPRETED OR CONSTRUED WITH ANY PRESUMPTION AGAINST THE PARTY CAUSING THIS
AGREEMENT TO BE DRAFTED.

11.

Consent to Jurisdiction; Venue.  THE PARTIES AGREE THAT VENUE FOR ANY DISPUTE
ARISING UNDER THIS AMENDMENT WILL LIE EXCLUSIVELY IN THE STATE OR FEDERAL COURTS
LOCATED IN NEW YORK COUNTY, NEW YORK, AND THE PARTIES IRREVOCABLY WAIVE ANY
RIGHT TO RAISE FORUM NON CONVENIENS OR ANY OTHER ARGUMENT THAT NEW YORK IS NOT
THE PROPER VENUE.  THE PARTIES IRREVOCABLY CONSENT TO PERSONAL JURISDICTION IN
THE STATE AND FEDERAL COURTS OF THE STATE OF NEW YORK.  COMPANY AND EACH
CREDITOR PARTY CONSENT TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR
NOTICES TO IT UNDER THE PURCHASE AGREEMENT OR, WITH RESPECT TO THE COMPANY, TO
ITS DESIGNEE, APPOINTEE AND AGENT DESCRIBED IN THE PURCHASE AGREEMENT, AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF.  NOTHING IN THIS SECTION SHALL AFFECT OR LIMIT ANY RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  THE PARTIES HEREBY WAIVE
ALL RIGHTS TO A TRIAL BY JURY.

12.

Signatories.  Each individual signatory hereto represents and warrants that he
or she is duly authorized to execute this Amendment on behalf of his or her
principal and that he or she executes the Amendment in such capacity and not as
a party.

13.

Counterparts.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.  Delivery of an executed counterpart of a signature page
to this Agreement, any amendments, waivers, consents or supplements, or to any
other Transaction Document by facsimile or by email delivery of a copy of such
an executed counterpart in PDF format shall be as effective as delivery of a
manually executed counterpart thereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Amendment the day and year
first above written.







COMPANY:

IMPLANT SCIENCES CORPORATION




By:  /s/ William J. McGann

Name: William J. McGann
Title: Chief Executive Officer

GUARANTOR:

C ACQUISIITON CORP.




By:  /s/ William J. McGann

Name: William J. McGann
Title: Chief Executive Officer

GUARANTOR:

ACCUREL SYSTEMS INTERNATIONAL CORPORATION




By: /s/ William J. McGann

Name: William J. McGann
Title: Chief Executive Officer

GUARANTOR:

IMX ACQUISITION CORP.




By:  /s/ William J. McGann

Name: William J. McGann
Title: Chief Executive Officer

As to Section 1 only

SECOND LIEN CREDITOR:




DMRJ GROUP, LLC




By:  /s/ Daniel Small

Name: Daniel Small

Title: Managing Director



















SIGNATURES CONTINUED ON NEXT PAGE

 








Signature Page to
March 2015 Implant Amendment




--------------------------------------------------------------------------------










AGENT:

BAM ADMINISTRATIVE SERVICES LLC







By: /s/ Daniel Saks

Name: Daniel Saks

Title: Authorized Signatory















































































SIGNATURES CONTINUED ON NEXT PAGE
































Signature Page to
March 2015 Implant Amendment







--------------------------------------------------------------------------------













INVESTORS:




BRE BCLIC PRIMARY




By: /s/ David B. Young

Name: David B. Young

Title: Vice President




BRE BCLIC SUB




By: /s/ David B. Young

Name: David B. Young

Title: Vice President




BRE WNIC 2013 LTC PRIMARY




By: /s/ David B. Young

Name: David B. Young

Title: Vice President




BRE WNIC 2013 LTC SUB




By: /s/ David B. Young

Name: David B. Young

Title: Vice President









































Signature Page to
March 2015 Implant Amendment





